*345Judgment, Supreme Court, New York County (Arlene Silver-man, J.), rendered August 29, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed. The court properly denied defendant’s suppression motion. There is' no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]).
The court properly exercised its discretion in imposing reasonable limitations on defendant’s direct and cross-examination of witnesses at the hearing (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]). The precluded inquiries were improper in form or irrelevant, and defendant received ample opportunity to develop relevant matters. Defendant’s remaining complaints about the court’s conduct do not warrant a new hearing (see e.g. People v Robinson, 3 AD3d 404 [2004]).
Defendant’s claims regarding his adjudication as a predicate felon are unpreserved (see People v Smith, 73 NY2d 961 [1989]), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the sentencing court substantially complied with the statutory procedures (see CPL 400.21; People v Bouyea, 64 NY2d 1140 [1985]), and that defendant was properly adjudicated a second felony offender based upon his New Jersey conviction (NJ Stat Ann § 2C:35-7), in that it was undisputed that the prior conviction involved cocaine and not marijuana (see People v Bell, 259 AD2d 429 [1999], lv denied 93 NY2d 922 [1999]). Concur—Tom, J.P., Andrias, Sullivan, Ellerin and Williams, JJ.